Dissenting Opinion by
Judge Crumlish, Jr. :
“The meaning to be given to terms of art in an agency regulation is particularly within the competence of that agency . . . ,” State Dental Council and Examining Board v. Pollock, 457 Pa. 264, 276, 318 A. 2d 910, 917 (1974). The majority, in interpreting the *312regulation prerequisite for a one-time grant, ignores this well-settled principle of law and the principal meaning of the statute. The regulation authorizes a grant to cover items which are needed in order for a claimant to apply for or accept employment or training, 55 Pa. Code §175.23(c) (2). The Department denied benefits because the claimant applied for the grant after the course was underway and this is clearly consistent with the regulation. In addition, as the majority recognizes, it may well be administratively desirable to prevent tardy requests.
For these reasons, I would affirm the Department’s final order.